




April 30, 2014




Stephen Patrick Hearn
51 Lime Street
London EC3M 7DQ




Dear Steve,




In consideration for your continued employment by Willis Limited, your Contract
of Employment, dated October 16, 2012 (your “Contract of Employment”), is
amended by deleting the paragraph entitled “Termination After a Change in
Control” in its entirety and replacing it with the following paragraphs:
In the event of a Change in Control (as defined below) and a termination of your
employment (other than by reason of your death or Disability) by the Company and
its affiliates without Cause or by your voluntary resignation for Good Reason,
in each case before the second anniversary of the date of such Change in
Control, you shall be entitled to (a) the termination payments and benefits
pursuant to paragraph (d) of the immediately preceding section of this Contract
of Employment except the stated percentages at the beginning of subparagraph
(d)(i) of such section shall be “200%” in place of “150%” and (b) all employment
or service-based vesting requirements applicable to your outstanding stock
options, restricted stock units and other equity-based awards shall be waived as
of the date of your termination of employment.
Notwithstanding the foregoing, if it is reasonably determined by Willis that any
payments or benefits that are to be paid or provided to you or for your benefit
in connection with a change of control (within the meaning of Section 280G of
the Internal Revenue Code) (the “Payments”) would be subject to the excise tax
imposed under section 4999 of the Internal Revenue Code (the “Excise Tax”), then
such Payments shall be reduced by the smallest amount necessary in order for no
portion of the Payments to be subject to the Excise Tax; provided that, no
reduction in the Payments shall be made if the After Tax Amount of the Payments
payable to you without such reduction would exceed the After Tax Amount of the
reduced Payments payable to you. For purposes of the foregoing, the “After Tax
Amount” of your Payments shall mean the amount of the Payments that you would
retain after payment of all taxes (including without limitation any federal,
state or local income taxes, the Excise Tax, and employment taxes) imposed with
respect to such Payments. The payment reduction shall be implemented by (i)
first reducing any cash severance payments, and (ii) then reducing all other
payments and benefits, in each case, with amounts having later payment dates
being reduced first.
Except as set forth above, your Contract of Employment will remain in full force
and effect. Please acknowledge this change to your Contract of Employment by
signing and dating this letter agreement as indicated below.


Sincerely yours,






--------------------------------------------------------------------------------






/s/ Dominic Casserley______________
Name: Dominic Casserley
Title: Chief Executive Officer




Signed and Acknowledged:




/s/ Stephen Patrick Hearn____________
Stephen Patrick Hearn
Date:




